SIMPSON, J.
The' demurrer to the indictment in this case was properly overruled. The words alleged to have been used by the defendant about the female could not, according to the ordinary use of the expression, mean anything else than that she had given birth to a child before she was married, and consequently there was an imputation against the chastity of said female.
The next contention of the appellant is that the court erred in refusing to allow the defendant to give his version of what was said by him, which was that certain persons had told Mm that the female had been guilty of the matter alleged before marriage, and also refused to allow said persons to testify that they had told him so. This is a matter, upon which the decisions of other states are not in harmony; but we hold that, while it is time that the fact that the defendant was merely repeating what others had told him would not necessarily justify the uttering of a slander or libel, and it is particularly true in the civil action that the injury to the defendant is the same, no matter what the moving cause of the statement be, yet in the criminal offense, in which the jury are al*69lowed to fine to any amount from 1 cent up to $500, presumably according to the enormity of the offense, the fact that the defendant was merely repeating what others had said, and stated that fact at the time the words were uttered, giving his authority, were proper facts to go to the jury. — Riley v. State, 132 Ala. 16, 31 South. 731.
As heretofore stated by this court: “To constitute the offense, the accusation * * * must have been false and malicious; and while the state is not required to show, under this statute, by direct proof, that the defendant entertained ill will or hatred towards the person,. * * * or a purpose to injure him, but may infer malice from the character of the accusation and the absence of probable or reasonable grounds for making it,” these principles indicate the relevancy of such evidence in assisting the jury in arriving at an intelligent verdict.
■— Beal v. Slate, 99 Ala. 234, 13 South. 783. From what has been said, it is evident that the charges numbered from 1 to 7, inclusive, were at least misleading, if not absolutely erroneous. Consequently the court cannot be placed in error for refusing them.
The judgment of the court is reversed, and the cause remanded. ,
Weakley, C. J., and Tyson and Anderson, JJ., concur.